
	
		II
		Calendar No. 512
		110th CONGRESS
		1st Session
		S. 2248
		[Report No. 110–209]
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Mr. Rockefeller, from
			 the Select Committee on
			 Intelligence, reported the following original bill; which was
			 read twice and placed on the calendar
		
		
			November 1, 2007
			Referred to the
			 Committee on the
			 Judiciary pursuant to section 3(b) of S. Res. 400, 94th
			 Congress, as amended by S. Res. 445, 108th Congress, for a period not to exceed
			 10 days of session 
		
		
			November 16, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978, to modernize and streamline the provisions of that Act, and for other
		  purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the “Foreign Intelligence Surveillance Act
			 of 1978 Amendments Act of 2007” or the “FISA Amendments Act of 2007”.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Foreign
				intelligence surveillance
					Sec. 101. Targeting the communications
				of certain persons outside the United States.
					Sec. 102. Statement of exclusive means
				by which electronic surveillance and interception of domestic communications
				may be conducted.
					Sec. 103. Submittal to Congress of
				certain court orders under the Foreign Intelligence Surveillance Act of
				1978.
					Sec. 104. Applications for court
				orders.
					Sec. 105. Issuance of an
				order.
					Sec. 106. Use of
				information.
					Sec. 107. Amendments for physical
				searches.
					Sec. 108. Amendments for emergency pen
				registers and trap and trace devices.
					Sec. 109. Foreign Intelligence
				Surveillance Court.
					Sec. 110. Technical and conforming
				amendments.
					TITLE II—Protections for
				electronic communication service providers
					Sec. 201. Definitions.
					Sec. 202. Limitations on civil actions
				for electronic communication service providers.
					Sec. 203. Procedures for implementing
				statutory defenses under the Foreign Intelligence Surveillance Act of
				1978.
					Sec. 204. Preemption of State
				investigations.
					Sec. 205. Technical
				amendments.
					TITLE III—Other
				provisions
					Sec. 301. Severability.
					Sec. 302. Effective date; repeal;
				transition procedures.
				
			IForeign
			 intelligence surveillance
			101.Targeting the
			 communications of certain persons outside the United States
				(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)by striking title
			 VII; and
					(2)by adding after
			 title VI the following new title:
						
							VIIAdditional
				procedures for targeting communications of certain persons outside the United
				States 
								701.Limitation on
				definition of electronic surveillanceNothing in the definition of electronic
				surveillance under section 101(f) shall be construed to encompass surveillance
				that is targeted in accordance with this title at a person reasonably believed
				to be located outside the United States.
								702.Definitions
									(a)In
				generalThe terms agent of a foreign power,
				Attorney General, contents, electronic
				surveillance, foreign intelligence information,
				foreign power, minimization procedures,
				person, United States, and United States
				person shall have the meanings given such terms in section 101, except
				as specifically provided in this title.
									(b)Additional
				definitions
										(1)Congressional
				intelligence committeesThe term congressional intelligence
				committees means—
											(A)the Select
				Committee on Intelligence of the Senate; and
											(B)the Permanent
				Select Committee on Intelligence of the House of Representatives.
											(2)Foreign
				Intelligence Surveillance Court; CourtThe terms Foreign
				Intelligence Surveillance Court and Court mean the court
				established by section 103(a).
										(3)Foreign
				Intelligence Surveillance Court of Review; Court of ReviewThe
				terms Foreign Intelligence Surveillance Court of Review and
				Court of Review mean the court established by section
				103(b).
										(4)Electronic
				communication service providerThe term electronic
				communication service provider means—
											(A)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
											(B)a provider of
				electronic communications service, as that term is defined in section 2510 of
				title 18, United States Code;
											(C)a provider of a
				remote computing service, as that term is defined in section 2711 of title 18,
				United States Code;
											(D)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored; or
											(E)an officer,
				employee, or agent of an entity described in subparagraph (A), (B), (C), or
				(D).
											(5)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community specified in or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
										703.Procedures for
				acquiring the communications of certain persons outside the United
				States
									(a)AuthorizationNotwithstanding
				any other law, the Attorney General and the Director of National Intelligence
				may authorize jointly, for periods of up to 1 year, the targeting of persons
				reasonably believed to be located outside the United States to acquire foreign
				intelligence information.
									(b)LimitationsAn
				acquisition authorized under subsection (a)—
										(1)may not
				intentionally target any person known at the time of acquisition to be located
				in the United States;
										(2)may not
				intentionally target a person reasonably believed to be outside the United
				States if the purpose of such acquisition is to target for surveillance a
				particular, known person reasonably believed to be in the United States, except
				in accordance with title I; and
										(3)shall be conducted
				in a manner consistent with the fourth amendment to the Constitution of the
				United States.
										(c)United States
				persons located outside the United States
										(1)Acquisition
				inside the United States of United States persons outside the United
				StatesAn acquisition authorized by subsection (a) that occurs
				inside the United States may not target a United States person except in
				accordance with the provisions of title I.
										(2)Acquisition
				outside the United States of United States persons outside the United
				StatesAn acquisition by an electronic, mechanical, or other
				surveillance device outside the United States may not intentionally target a
				United States person reasonably believed to be outside the United States to
				acquire the contents of a wire or radio communication sent by or intended to be
				received by that United States person under circumstances in which a person has
				a reasonable expectation of privacy and a warrant would be required for law
				enforcement purposes if the technique were used inside the United States
				unless—
											(A)the Attorney
				General or the Attorney General's designee submits an application to the
				Foreign Intelligence Surveillance Court that includes a statement of the facts
				and circumstances relied upon by the applicant to justify the Attorney
				General's belief that the target of the acquisition is a foreign power or an
				agent of a foreign power; and
											(B)the Foreign
				Intelligence Surveillance Court—
												(i)finds on the basis
				of the facts submitted by the applicant there is probable cause to believe that
				the target of the electronic surveillance is a foreign power or an agent of a
				foreign power; and
												(ii)issues an ex
				parte order as requested or as modified approving the targeting of that United
				States person.
												(3)Procedures
											(A)Submittal to
				Foreign Intelligence Surveillance CourtNot later than 30 days
				after the date of the enactment of this title, the Attorney General shall
				submit to the Foreign Intelligence Surveillance Court the procedures to be
				utilized in determining whether a target reasonably believed to be outside the
				United States is a United States person.
											(B)Approval by
				Foreign Intelligence Surveillance CourtThe procedures submitted
				under subparagraph (A) shall be utilized as described in that subparagraph only
				upon the approval of the Foreign Intelligence Surveillance Court.
											(C)Utilization in
				targetingAny targeting of persons authorized by subsection (a)
				shall utilize the procedures submitted under subparagraph (A) as approved by
				the Foreign Intelligence Surveillance Court under subparagraph (B).
											(d)Conduct of
				acquisitionAn acquisition authorized under subsection (a) may be
				conducted only in accordance with—
										(1)a certification
				made by the Attorney General and the Director of National Intelligence pursuant
				to subsection (g); and
										(2)the targeting and
				minimization procedures required pursuant to subsections (e) and (f).
										(e)Targeting
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt targeting procedures that are reasonably
				designed to ensure that any acquisition authorized under subsection (a) is
				limited to targeting persons reasonably believed to be located outside the
				United States.
										(2)Judicial
				reviewThe procedures referred to in paragraph (1) shall be
				subject to judicial review pursuant to subsection (i).
										(f)Minimization
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt, consistent with the requirements of section
				101(h), minimization procedures for acquisitions authorized under subsection
				(a).
										(2)Judicial
				reviewThe minimization procedures required by this subsection
				shall be subject to judicial review pursuant to subsection (i).
										(g)Certification
										(1)In
				general
											(A)RequirementSubject
				to subparagraph (B), prior to the initiation of an acquisition authorized under
				subsection (a), the Attorney General and the Director of National Intelligence
				shall provide, under oath, a written certification, as described in this
				subsection.
											(B)ExceptionIf
				the Attorney General and the Director of National Intelligence determine that
				immediate action by the Government is required and time does not permit the
				preparation of a certification under this subsection prior to the initiation of
				an acquisition, the Attorney General and the Director of National Intelligence
				shall prepare such certification, including such determination, as soon as
				possible but in no event more than 168 hours after such determination is
				made.
											(2)RequirementsA
				certification made under this subsection shall—
											(A)attest
				that—
												(i)there are
				reasonable procedures in place for determining that the acquisition authorized
				under subsection (a) is targeted at persons reasonably believed to be located
				outside the United States and that such procedures have been approved by, or
				will promptly be submitted for approval by, the Foreign Intelligence
				Surveillance Court pursuant to subsection (i);
												(ii)the procedures
				referred to in clause (i) are consistent with the requirements of the fourth
				amendment to the Constitution of the United States and do not permit the
				intentional targeting of any person who is known at the time of acquisition to
				be located in the United States;
												(iii)a significant
				purpose of the acquisition is to obtain foreign intelligence
				information;
												(iv)the minimization
				procedures to be used with respect to such acquisition—
													(I)meet the
				definition of minimization procedures under section 101(h); and
													(II)have been
				approved by, or will promptly be submitted for approval by, the Foreign
				Intelligence Surveillance Court pursuant to subsection (i);
													(v)the acquisition
				involves obtaining the foreign intelligence information from or with the
				assistance of an electronic communication service provider; and
												(vi)the acquisition
				does not constitute electronic surveillance, as limited by section 701;
				and
												(B)be supported, as
				appropriate, by the affidavit of any appropriate official in the area of
				national security who is—
												(i)appointed by the
				President, by and with the consent of the Senate; or
												(ii)the head of any
				element of the intelligence community.
												(3)LimitationA
				certification made under this subsection is not required to identify the
				specific facilities, places, premises, or property at which the acquisition
				authorized under subsection (a) will be directed or conducted.
										(4)Submission to
				the CourtThe Attorney General shall transmit a copy of a
				certification made under this subsection, and any supporting affidavit, under
				seal to the Foreign Intelligence Surveillance Court as soon as possible, but in
				no event more than 5 days after such certification is made. Such certification
				shall be maintained under security measures adopted by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence.
										(5)ReviewThe
				certification required by this subsection shall be subject to judicial review
				pursuant to subsection (i).
										(h)Directives
										(1)AuthorityWith
				respect to an acquisition authorized under subsection (a), the Attorney General
				and the Director of National Intelligence may direct, in writing, an electronic
				communication service provider to—
											(A)immediately
				provide the Government with all information, facilities, or assistance
				necessary to accomplish the acquisition in a manner that will protect the
				secrecy of the acquisition and produce a minimum of interference with the
				services that such electronic communication service provider is providing to
				the target; and
											(B)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the acquisition or the aid
				furnished that such electronic communication service provider wishes to
				maintain.
											(2)CompensationThe
				Government shall compensate, at the prevailing rate, an electronic
				communication service provider for providing information, facilities, or
				assistance pursuant to paragraph (1).
										(3)Release from
				liabilityNotwithstanding any other law, no cause of action shall
				lie in any court against any electronic communication service provider for
				providing any information, facilities, or assistance in accordance with a
				directive issued pursuant to paragraph (1).
										(4)Challenging of
				directives
											(A)Authority to
				challengeAn electronic communication service provider receiving
				a directive issued pursuant to paragraph (1) may challenge the directive by
				filing a petition with the Foreign Intelligence Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign the petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition to modify or set aside a
				directive may grant such petition only if the judge finds that the directive
				does not meet the requirements of this section or is otherwise unlawful. If the
				judge does not modify or set aside the directive, the judge shall immediately
				affirm such directive, and order the recipient to comply with the directive.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Continued
				effectAny directive not explicitly modified or set aside under
				this paragraph shall remain in full effect.
											(5)Enforcement of
				directives
											(A)Order to
				compelIn the case of a failure to comply with a directive issued
				pursuant to paragraph (1), the Attorney General may file a petition for an
				order to compel compliance with the directive with the Foreign Intelligence
				Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign a petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition shall issue an order
				requiring the electronic communication service provider to comply with the
				directive if the judge finds that the directive was issued in accordance with
				paragraph (1), meets the requirements of this section, and is otherwise lawful.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Contempt of
				courtFailure to obey an order of the Court issued under this
				paragraph may be punished by the Court as contempt of court.
											(E)ProcessAny
				process under this paragraph may be served in any judicial district in which
				the electronic communication service provider may be found.
											(6)Appeal
											(A)Appeal to the
				Court of ReviewThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition with the Foreign Intelligence Surveillance Court of Review for
				review of the decision issued pursuant to paragraph (4) or (5) not later than 7
				days after the issuance of such decision. The Court of Review shall have
				jurisdiction to consider such a petition and shall provide a written statement
				for the record of the reasons for a decision under this paragraph.
											(B)Certiorari to
				the Supreme CourtThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition for a writ of certiorari for review of the decision of the
				Court of Review issued under subparagraph (A). The record for such review shall
				be transmitted under seal to the Supreme Court of the United States, which
				shall have jurisdiction to review such decision.
											(i)Judicial
				review
										(1)In
				general
											(A)Review by the
				Foreign Intelligence Surveillance CourtThe Foreign Intelligence
				Surveillance Court shall have jurisdiction to review any certification required
				by subsection (d) or targeting and minimization procedures adopted pursuant to
				subsections (e) and (f).
											(B)Submission to
				the CourtThe Attorney General shall submit to the Court any such
				certification or procedure, or amendment thereto, not later than 5 days after
				making or amending the certification or adopting or amending the
				procedures.
											(2)CertificationsThe
				Court shall review a certification provided under subsection (g) to determine
				whether the certification contains all the required elements.
										(3)Targeting
				proceduresThe Court shall review the targeting procedures
				required by subsection (e) to assess whether the procedures are reasonably
				designed to ensure that the acquisition authorized under subsection (a) is
				limited to the targeting of persons reasonably believed to be located outside
				the United States.
										(4)Minimization
				proceduresThe Court shall review the minimization procedures
				required by subsection (f) to assess whether such procedures meet the
				definition of minimization procedures under section 101(h).
										(5)Orders
											(A)ApprovalIf
				the Court finds that a certification required by subsection (g) contains all of
				the required elements and that the targeting and minimization procedures
				required by subsections (e) and (f) are consistent with the requirements of
				those subsections and with the fourth amendment to the Constitution of the
				United States, the Court shall enter an order approving the continued use of
				the procedures for the acquisition authorized under subsection (a).
											(B)Correction of
				deficienciesIf the Court finds that a certification required by
				subsection (g) does not contain all of the required elements, or that the
				procedures required by subsections (e) and (f) are not consistent with the
				requirements of those subsections or the fourth amendment to the Constitution
				of the United States, the Court shall issue an order directing the Government
				to, at the Government’s election and to the extent required by the Court's
				order—
												(i)correct any
				deficiency identified by the Court’s order not later than 30 days after the
				date the Court issues the order; or
												(ii)cease the
				acquisition authorized under subsection (a).
												(C)Requirement for
				written statementIn support of its orders under this subsection,
				the Court shall provide, simultaneously with the orders, for the record a
				written statement of its reasons.
											(6)Appeal
											(A)Appeal to the
				Court of ReviewThe Government may appeal any order under this
				section to the Foreign Intelligence Surveillance Court of Review, which shall
				have jurisdiction to review such order. For any decision affirming, reversing,
				or modifying an order of the Foreign Intelligence Surveillance Court, the Court
				of Review shall provide for the record a written statement of its
				reasons.
											(B)Continuation of
				acquisition pending rehearing or appealAny acquisitions affected
				by an order under paragraph (5)(B) may continue—
												(i)during the pending
				of any rehearing of the order by the Court en banc; and
												(ii)during the
				pendency of any appeal of the order to the Foreign Intelligence Surveillance
				Court of Review.
												(C)Certiorari to
				the Supreme CourtThe Government may file a petition for a writ
				of certiorari for review of a decision of the Court of Review issued under
				subparagraph (A). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
											(j)Judicial
				proceedingsJudicial proceedings under this section shall be
				conducted as expeditiously as possible.
									(k)Maintenance of
				records
										(1)StandardsA
				record of a proceeding under this section, including petitions filed, orders
				granted, and statements of reasons for decision, shall be maintained under
				security measures adopted by the Chief Justice of the United States, in
				consultation with the Attorney General and the Director of National
				Intelligence.
										(2)Filing and
				reviewAll petitions under this section shall be filed under
				seal. In any proceedings under this section, the court shall, upon request of
				the Government, review ex parte and in camera any Government submission, or
				portions of a submission, which may include classified information.
										(3)Retention of
				recordsA directive made or an order granted under this section
				shall be retained for a period of not less than 10 years from the date on which
				such directive or such order is made.
										(l)Oversight
										(1)Semiannual
				assessmentNot less frequently than once every 6 months, the
				Attorney General and Director of National Intelligence shall assess compliance
				with the targeting and minimization procedures required by subsections (e) and
				(f) and shall submit each such assessment to—
											(A)the Foreign
				Intelligence Surveillance Court; and
											(B)the congressional
				intelligence committees.
											(2)Agency
				assessmentThe Inspectors General of the Department of Justice
				and of any element of the intelligence community authorized to acquire foreign
				intelligence information under subsection (a)—
											(A)are authorized to
				review the compliance of their agency or element with the targeting and
				minimization procedures required by subsections (e) and (f);
											(B)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				disseminated intelligence reports containing a reference to a United States
				person identity and the number of United States person identities subsequently
				disseminated by the element concerned in response to requests for identities
				that were not referred to by name or title in the original reporting;
											(C)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				targets that were later determined to be located in the United States and the
				number of persons located in the United States whose communications were
				reviewed; and
											(D)shall provide each
				such review to—
												(i)the Attorney
				General;
												(ii)the Director of
				National Intelligence; and
												(iii)the
				congressional intelligence committees.
												(3)Annual
				review
											(A)Requirement to
				conductThe head of an element of the intelligence community
				conducting an acquisition authorized under subsection (a) shall direct the
				element to conduct an annual review to determine whether there is reason to
				believe that foreign intelligence information has been or will be obtained from
				the acquisition. The annual review shall provide, with respect to such
				acquisitions authorized under subsection (a)—
												(i)an accounting of
				the number of disseminated intelligence reports containing a reference to a
				United States person identity;
												(ii)an accounting of
				the number of United States person identities subsequently disseminated by that
				element in response to requests for identities that were not referred to by
				name or title in the original reporting; and
												(iii)the number of
				targets that were later determined to be located in the United States and the
				number of persons located in the United States whose communications were
				reviewed.
												(B)Use of
				reviewThe head of each element of the intelligence community
				that conducts an annual review under subparagraph (A) shall use each such
				review to evaluate the adequacy of the minimization procedures utilized by such
				element or the application of the minimization procedures to a particular
				acquisition authorized under subsection (a).
											(C)Provision of
				review to Foreign Intelligence Surveillance CourtThe head of
				each element of the intelligence community that conducts an annual review under
				subparagraph (A) shall provide such review to the Foreign Intelligence
				Surveillance Court.
											(4)Reports to
				Congress
											(A)Semiannual
				reportNot less frequently than once every 6 months, the Attorney
				General shall fully inform, in a manner consistent with national security, the
				congressional intelligence committees, the Committee on the Judiciary of the
				Senate, and the Committee on the Judiciary of the House of Representatives,
				concerning the implementation of this Act.
											(B)ContentEach
				report made under subparagraph (A) shall include—
												(i)any certifications
				made under subsection (g) during the reporting period;
												(ii)any directives
				issued under subsection (h) during the reporting period;
												(iii)the judicial
				review during the reporting period of any such certifications and targeting and
				minimization procedures utilized with respect to such acquisition, including a
				copy of any order or pleading in connection with such review that contains a
				significant legal interpretation of the provisions of this Act;
												(iv)any actions taken
				to challenge or enforce a directive under paragraphs (4) or (5) of subsections
				(h);
												(v)any compliance
				reviews conducted by the Department of Justice or the Office of the Director of
				National Intelligence of acquisitions authorized under subsection (a);
												(vi)a description of
				any incidents of noncompliance with a directive issued by the Attorney General
				and the Director of National Intelligence under subsection (h),
				including—
													(I)incidents of
				noncompliance by an element of the intelligence community with procedures
				adopted pursuant to subsections (e) and (f); and
													(II)incidents of
				noncompliance by a specified person to whom the Attorney General and Director
				of National Intelligence issued a directive under subsection (h);
													(vii)any procedures
				implementing this section; and
												(viii)any annual
				review conducted pursuant to paragraph (3).
												704.Use of
				information acquired under section 703
									Information acquired from an
				acquisition conducted under section 703 shall be deemed to be information
				acquired from an electronic surveillance pursuant to title I for purposes of
				section 106, except for the purposes of subsection (j) of such
				section.
									.
					(b)Table of
			 contentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
					(1)by striking the
			 item relating to title VII;
					(2)by striking the
			 item relating to section 701; and
					(3)by adding at the
			 end the following:
						
							
								TITLE VII—Additional
				procedures for targeting communications of certain persons outside the United
				States 
								Sec. 701. Limitation on definition of
				electronic surveillance.
								Sec. 702. Definitions.
								Sec. 703. Procedures for acquiring the
				communications of certain persons outside the United States.
								Sec. 704. Use of information acquired
				under section
				703.
							
							.
					(c)Sunset
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a)(2) and (b) shall cease to have effect on December 31,
			 2013.
					(2)Continuing
			 applicabilitySection 703(h)(3) of the Foreign Intelligence
			 Surveillance Act of 1978 (as amended by subsection (a)) shall remain in effect
			 with respect to any directive issued pursuant to section 703(h) of that Act (as
			 so amended) during the period such directive was in effect. The use of
			 information acquired by an acquisition conducted under section 703 of that Act
			 (as so amended) shall continue to be governed by the provisions of section 704
			 of that Act (as so amended).
					102.Statement of
			 exclusive means by which electronic surveillance and interception of domestic
			 communications may be conducted
				(a)Statement of
			 exclusive meansTitle I of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the
			 following new section:
					
						112.Statement of exclusive means by which electronic
		  surveillance and interception of domestic communications may be
		  conductedChapters 119 and
				121 of title 18, United States Code, and this Act shall be the exclusive means
				by which electronic surveillance (as defined in section 101(f), regardless of
				the limitation of section 701) and the interception of domestic wire, oral, or
				electronic communications may be
				conducted.
						.
				(b)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding after the item relating to section 111, the following:
					
						
							Sec. 112. Statement of exclusive means
				by which electronic surveillance and interception of domestic communications
				may be
				conducted.
						
						.
				103.Submittal to
			 Congress of certain court orders under the Foreign Intelligence Surveillance
			 Act of 1978
				(a)Inclusion of certain orders in semi-annual
			 reports of Attorney GeneralSubsection (a)(5) of section 601 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended
			 by striking (not including orders) and inserting ,
			 orders,.
				(b)Reports by
			 Attorney General on certain other ordersSuch section 601 is
			 further amended by adding at the end the following new subsection:
					
						(c)The Attorney
				General shall submit to the committees of Congress referred to in subsection
				(a) a copy of any decision, order, or opinion issued by the court established
				under section 103(a) or the court of review established under section 103(b)
				that includes significant construction or interpretation of any provision of
				this Act not later than 45 days after such decision, order, or opinion is
				issued.
						.
				104.Applications
			 for court ordersSection 104
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraphs (2) and (11);
					(B)by redesignating
			 paragraphs (3) through (10) as paragraphs (2) through (9), respectively;
					(C)in paragraph (5),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
					(D)in paragraph (6),
			 as redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
						(i)by striking
			 Affairs or and inserting Affairs,; and
						(ii)by striking
			 Senate— and inserting Senate, or the Deputy Director of
			 the Federal Bureau of Investigation, if designated by the President as a
			 certifying official—;
						(E)in paragraph (7),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 statement of and inserting summary statement
			 of;
					(F)in paragraph (8),
			 as redesignated by subparagraph (B) of this paragraph, by adding
			 and at the end; and
					(G)in paragraph (9),
			 as redesignated by subparagraph (B) of this paragraph, by striking ;
			 and and inserting a period;
					(2)by striking
			 subsection (b);
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d), respectively;
			 and
				(4)in paragraph
			 (1)(A) of subsection (d), as redesignated by paragraph (3) of this subsection,
			 by striking or the Director of National Intelligence and
			 inserting the Director of National Intelligence, or the Director of the
			 Central Intelligence Agency.
				105.Issuance of an
			 orderSection 105 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1); and
					(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
					(2)in subsection (b),
			 by striking (a)(3) and inserting (a)(2);
				(3)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (D), by adding and at the end;
					(B)in subparagraph
			 (E), by striking ; and and inserting a period; and
					(C)by striking
			 subparagraph (F);
					(4)by striking
			 subsection (d);
				(5)by redesignating
			 subsections (e) through (i) as subsections (d) through (h),
			 respectively;
				(6)by amending
			 subsection (e), as redesignated by paragraph (5) of this section, to read as
			 follows:
					
						(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of electronic surveillance if the Attorney General—
								(A)determines that an
				emergency situation exists with respect to the employment of electronic
				surveillance to obtain foreign intelligence information before an order
				authorizing such surveillance can with due diligence be obtained;
								(B)determines that
				the factual basis for issuance of an order under this title to approve such
				electronic surveillance exists;
								(C)informs, either
				personally or through a designee, a judge having jurisdiction under section 103
				at the time of such authorization that the decision has been made to employ
				emergency electronic surveillance; and
								(D)makes an
				application in accordance with this title to a judge having jurisdiction under
				section 103 as soon as practicable, but not later than 168 hours after the
				Attorney General authorizes such surveillance.
								(2)If the Attorney
				General authorizes the emergency employment of electronic surveillance under
				paragraph (1), the Attorney General shall require that the minimization
				procedures required by this title for the issuance of a judicial order be
				followed.
							(3)In the absence of
				a judicial order approving such electronic surveillance, the surveillance shall
				terminate when the information sought is obtained, when the application for the
				order is denied, or after the expiration of 168 hours from the time of
				authorization by the Attorney General, whichever is earliest.
							(4)A denial of the
				application made under this subsection may be reviewed as provided in section
				103.
							(5)In the event that
				such application for approval is denied, or in any other case where the
				electronic surveillance is terminated and no order is issued approving the
				surveillance, no information obtained or evidence derived from such
				surveillance shall be received in evidence or otherwise disclosed in any trial,
				hearing, or other proceeding in or before any court, grand jury, department,
				office, agency, regulatory body, legislative committee, or other authority of
				the United States, a State, or political subdivision thereof, and no
				information concerning any United States person acquired from such surveillance
				shall subsequently be used or disclosed in any other manner by Federal officers
				or employees without the consent of such person, except with the approval of
				the Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
							(6)The Attorney
				General shall assess compliance with the requirements of paragraph
				(5).
							;
				and
				(7)by adding at the
			 end the following:
					
						(i)In any case in
				which the Government makes an application to a judge under this title to
				conduct electronic surveillance involving communications and the judge grants
				such application, upon the request of the applicant, the judge shall also
				authorize the installation and use of pen registers and trap and trace devices,
				and direct the disclosure of the information set forth in section
				402(d)(2).
						.
				106.Use of
			 informationSubsection (i) of
			 section 106 of the Foreign Intelligence Surveillance Act of 1978 (8 U.S.C.
			 1806) is amended by striking radio communication and inserting
			 communication.
			107.Amendments for
			 physical searches
				(a)ApplicationsSection
			 303 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1823) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8), respectively;
						(C)in paragraph (2),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
						(D)in paragraph
			 (3)(C), as redesignated by subparagraph (B) of this paragraph, by inserting
			 or is about to be before owned; and
						(E)in paragraph (6),
			 as redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
							(i)by striking
			 Affairs or and inserting Affairs,; and
							(ii)by striking
			 Senate— and inserting Senate, or the Deputy Director of
			 the Federal Bureau of Investigation, if designated by the President as a
			 certifying official—; and
							(2)in subsection
			 (d)(1)(A), by striking or the Director of National Intelligence
			 and inserting the Director of National Intelligence, or the Director of
			 the Central Intelligence Agency.
					(b)OrdersSection
			 304 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1824) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1); and
						(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
						(2)by amending
			 subsection (e) to read as follows:
						
							(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of a physical search if the Attorney General—
									(A)determines that an
				emergency situation exists with respect to the employment of a physical search
				to obtain foreign intelligence information before an order authorizing such
				physical search can with due diligence be obtained;
									(B)determines that
				the factual basis for issuance of an order under this title to approve such
				physical search exists;
									(C)informs, either
				personally or through a designee, a judge of the Foreign Intelligence
				Surveillance Court at the time of such authorization that the decision has been
				made to employ an emergency physical search; and
									(D)makes an
				application in accordance with this title to a judge of the Foreign
				Intelligence Surveillance Court as soon as practicable, but not more than 168
				hours after the Attorney General authorizes such physical search.
									(2)If the Attorney
				General authorizes the emergency employment of a physical search under
				paragraph (1), the Attorney General shall require that the minimization
				procedures required by this title for the issuance of a judicial order be
				followed.
								(3)In the absence of
				a judicial order approving such physical search, the physical search shall
				terminate when the information sought is obtained, when the application for the
				order is denied, or after the expiration of 168 hours from the time of
				authorization by the Attorney General, whichever is earliest.
								(4)A denial of the
				application made under this subsection may be reviewed as provided in section
				103.
								(5)(A)In the event that such
				application for approval is denied, or in any other case where the physical
				search is terminated and no order is issued approving the physical search, no
				information obtained or evidence derived from such physical search shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such physical search shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
									(B)The Attorney
				General shall assess compliance with the requirements of subparagraph
				(A).
									.
					(c)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)in section
			 304(a)(4), as redesignated by subsection (b) of this section, by striking
			 303(a)(7)(E) and inserting 303(a)(6)(E);
			 and
					(2)in section
			 305(k)(2), by striking 303(a)(7) and inserting
			 303(a)(6).
					108.Amendments for
			 emergency pen registers and trap and trace devicesSection
			 403 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1843) is
			 amended—
				(1)in subsection
			 (a)(2), by striking 48 hours and inserting 168
			 hours; and
				(2)in subsection
			 (c)(1)(C), by striking 48 hours and inserting 168
			 hours.
				109.Foreign
			 Intelligence Surveillance Court
				(a)Designation of
			 judgesSubsection (a) of
			 section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803) is amended by inserting at least before seven of
			 the United States judicial circuits.
				(b)En banc
			 authority
					(1)In
			 generalSubsection (a) of section 103 of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by subsection (a) of this section, is
			 further amended—
						(A)by inserting
			 (1) after (a); and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)(A)The court established
				under this subsection may, on its own initiative, or upon the request of the
				Government in any proceeding or a party under section 501(f) or paragraph (4)
				or (5) of section 703(h), hold a hearing or rehearing, en banc, when ordered by
				a majority of the judges that constitute such court upon a determination
				that—
										(i)en banc
				consideration is necessary to secure or maintain uniformity of the court's
				decisions; or
										(ii)the proceeding
				involves a question of exceptional importance.
										(B)Any authority
				granted by this Act to a judge of the court established under this subsection
				may be exercised by the court en banc. When exercising such authority, the
				court en banc shall comply with any requirements of this Act on the exercise of
				such authority.
									(C)For purposes of
				this paragraph, the court en banc shall consist of all judges who constitute
				the court established under this
				subsection.
									.
						(2)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 is
			 further amended—
						(A)in subsection (a)
			 of section 103, as amended by this subsection, by inserting (except when
			 sitting en banc under paragraph (2)) after no judge designated
			 under this subsection; and
						(B)in section 302(c)
			 (50 U.S.C. 1822(c)), by inserting (except when sitting en banc)
			 after except that no judge.
						(c)Stay or
			 modification during an appealSection 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following new subsection:
						
							(f)(1)A judge of the court
				established under subsection (a), the court established under subsection (b) or
				a judge of that court, or the Supreme Court of the United States or a justice
				of that court, may, in accordance with the rules of their respective courts,
				enter a stay of an order or an order modifying an order of the court
				established under subsection (a) or the court established under subsection (b)
				entered under any title of this Act, while the court established under
				subsection (a) conducts a rehearing, while an appeal is pending to the court
				established under subsection (b), or while a petition of certiorari is pending
				in the Supreme Court of the United States, or during the pendency of any review
				by that court.
								(2)The authority
				described in paragraph (1) shall apply to an order entered under any provision
				of this
				Act.
								.
					110.Technical and
			 conforming amendmentsSection
			 103(e) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(e))
			 is amended—
				(1)in paragraph (1), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 703; and
				(2)in paragraph (2), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 703.
				IIProtections for
			 electronic communication service providers
			201.DefinitionsIn this title:
				(1)AssistanceThe term assistance means the
			 provision of, or the provision of access to, information (including
			 communication contents, communications records, or other information relating
			 to a customer or communication), facilities, or another form of
			 assistance.
				(2)ContentsThe term contents has the
			 meaning given that term in section 101(n) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(n)).
				(3)Covered civil
			 actionThe term covered civil action means a civil
			 action filed in a Federal or State court that—
					(A)alleges that an
			 electronic communication service provider furnished assistance to an element of
			 the intelligence community; and
					(B)seeks monetary or
			 other relief from the electronic communication service provider related to the
			 provision of such assistance.
					(4)Electronic
			 communication service providerThe term electronic
			 communication service provider means—
					(A)a
			 telecommunications carrier, as that term is defined in section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153);
					(B)a provider of an
			 electronic communication service, as that term is defined in section 2510 of
			 title 18, United States Code;
					(C)a provider of a
			 remote computing service, as that term is defined in section 2711 of title 18,
			 United States Code;
					(D)any other
			 communication service provider who has access to wire or electronic
			 communications either as such communications are transmitted or as such
			 communications are stored;
					(E)a parent,
			 subsidiary, affiliate, successor, or assignee of an entity described in
			 subparagraph (A), (B), (C), or (D); or
					(F)an officer,
			 employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
			 or (E).
					(5)Element of the
			 intelligence communityThe term element of the intelligence
			 community means an element of the intelligence community specified in or
			 designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
				202.Limitations on
			 civil actions for electronic communication service providers
				(a)Limitations
					(1)In
			 generalNotwithstanding any
			 other provision of law, a covered civil action shall not lie or be maintained
			 in a Federal or State court, and shall be promptly dismissed, if the Attorney
			 General certifies to the court that—
						(A)the assistance
			 alleged to have been provided by the electronic communication service provider
			 was—
							(i)in connection with
			 an intelligence activity involving communications that was—
								(I)authorized by the
			 President during the period beginning on September 11, 2001, and ending on
			 January 17, 2007; and
								(II)designed to
			 detect or prevent a terrorist attack, or activities in preparation for a
			 terrorist attack, against the United States; and
								(ii)described in a
			 written request or directive from the Attorney General or the head of an
			 element of the intelligence community (or the deputy of such person) to the
			 electronic communication service provider indicating that the activity
			 was—
								(I)authorized by the
			 President; and
								(II)determined to be
			 lawful; or
								(B)the electronic
			 communication service provider did not provide the alleged assistance.
						(2)ReviewA
			 certification made pursuant to paragraph (1) shall be subject to review by a
			 court for abuse of discretion.
					(b)Review of
			 certificationsIf the Attorney General files a declaration under
			 section 1746 of title 28, United States Code, that disclosure of a
			 certification made pursuant to subsection (a) would harm the national security
			 of the United States, the court shall—
					(1)review such
			 certification in camera and ex parte; and
					(2)limit any public
			 disclosure concerning such certification, including any public order following
			 such an ex parte review, to a statement that the conditions of subsection (a)
			 have been met, without disclosing the subparagraph of subsection (a)(1) that is
			 the basis for the certification.
					(c)NondelegationThe
			 authority and duties of the Attorney General under this section shall be
			 performed by the Attorney General (or Acting Attorney General) or a designee in
			 a position not lower than the Deputy Attorney General.
				(d)Civil actions in
			 State courtA covered civil
			 action that is brought in a State court shall be deemed to arise under the
			 Constitution and laws of the United States and shall be removable under section
			 1441 of title 28, United States Code.
				(e)Rule of
			 constructionNothing in this
			 section may be construed to limit any otherwise available immunity, privilege,
			 or defense under any other provision of law.
				(f)Effective date
			 and applicationThis section
			 shall apply to any covered civil action that is pending on or filed after the
			 date of enactment of this Act.
				203.Procedures for
			 implementing statutory defenses under the Foreign Intelligence Surveillance Act
			 of 1978The Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by
			 section 101, is further amended by adding after title VII the following new
			 title:
				
					VIIIProtection of
				persons assisting the Government 
						801.DefinitionsIn this title:
							(1)AssistanceThe
				term assistance means the provision of, or the provision of access
				to, information (including communication contents, communications records, or
				other information relating to a customer or communication), facilities, or
				another form of assistance.
							(2)Attorney
				GeneralThe term Attorney General has the meaning
				give that term in section 101(g).
							(3)ContentsThe term contents has the
				meaning given that term in section 101(n).
							(4)Electronic
				communication service providerThe term electronic
				communication service provider means—
								(A)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
								(B)a provider of
				electronic communications service, as that term is defined in section 2510 of
				title 18, United States Code;
								(C)a provider of a
				remote computing service, as that term is defined in section 2711 of title 18,
				United States Code;
								(D)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored;
								(E)a parent,
				subsidiary, affiliate, successor, or assignee of an entity described in
				subparagraph (A), (B), (C), or (D); or
								(F)an officer,
				employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
				or (E).
								(5)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community as specified or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							(6)PersonThe
				term person means—
								(A)an electronic
				communication service provider; or
								(B)a landlord,
				custodian, or other person who may be authorized or required to furnish
				assistance pursuant to—
									(i)an order of the
				court established under section 103(a) directing such assistance;
									(ii)a certification
				in writing under section 2511(2)(a)(ii)(B) or 2709(b) of title 18, United
				States Code; or
									(iii)a directive
				under section 102(a)(4), 105B(e), as in effect on the day before the date of
				the enactment of the FISA Amendments Act of
				2007 or 703(h).
									(7)StateThe
				term State means any State, political subdivision of a State, the
				Commonwealth of Puerto Rico, the District of Columbia, and any territory or
				possession of the United States, and includes any officer, public utility
				commission, or other body authorized to regulate an electronic communication
				service provider.
							802.Procedures for
				implementing statutory defenses
							(a)Requirement for
				certification
								(1)In
				generalNotwithstanding any
				other provision of law, no civil action may lie or be maintained in a Federal
				or State court against any person for providing assistance to an element of the
				intelligence community, and shall be promptly dismissed, if the Attorney
				General certifies to the court that—
									(A)any assistance by
				that person was provided pursuant to an order of the court established under
				section 103(a) directing such assistance;
									(B)any assistance by
				that person was provided pursuant to a certification in writing under section
				2511(2)(a)(ii)(B) or 2709(b) of title 18, United States Code;
									(C)any assistance by
				that person was provided pursuant to a directive under sections 102(a)(4),
				105B(e), as in effect on the day before the date of the enactment of the
				FISA Amendments Act of 2007, or
				703(h) directing such assistance; or
									(D)the person did not
				provide the alleged assistance.
									(2)ReviewA
				certification made pursuant to paragraph (1) shall be subject to review by a
				court for abuse of discretion.
								(b)Limitations on
				disclosureIf the Attorney General files a declaration under
				section 1746 of title 28, United States Code, that disclosure of a
				certification made pursuant to subsection (a) would harm the national security
				of the United States, the court shall—
								(1)review such
				certification in camera and ex parte; and
								(2)limit any public
				disclosure concerning such certification, including any public order following
				such an ex parte review, to a statement that the conditions of subsection (a)
				have been met, without disclosing the subparagraph of subsection (a)(1) that is
				the basis for the certification.
								(c)RemovalA
				civil action against a person for providing assistance to an element of the
				intelligence community that is brought in a State court shall be deemed to
				arise under the Constitution and laws of the United States and shall be
				removable under section 1441 of title 28, United States Code.
							(d)Relationship to
				other lawsNothing in this
				section may be construed to limit any otherwise available immunity, privilege,
				or defense under any other provision of law.
							(e)ApplicabilityThis section shall apply to a civil action
				pending on or filed after the date of enactment of the
				FISA Amendments Act of
				2007.
							.
			204.Preemption of
			 State investigationsTitle
			 VIII of the Foreign Intelligence Surveillance Act (50 U.S.C. 1801 et seq.), as
			 added by section 203 of this Act, is amended by adding at the end the following
			 new section:
				
					803.Preemption
						(a)In
				generalNo State shall have
				authority to—
							(1)conduct an
				investigation into an electronic communication service provider's alleged
				assistance to an element of the intelligence community;
							(2)require through
				regulation or any other means the disclosure of information about an electronic
				communication service provider's alleged assistance to an element of the
				intelligence community;
							(3)impose any
				administrative sanction on an electronic communication service provider for
				assistance to an element of the intelligence community; or
							(4)commence or
				maintain a civil action or other proceeding to enforce a requirement that an
				electronic communication service provider disclose information concerning
				alleged assistance to an element of the intelligence community.
							(b)Suits by the
				United StatesThe United States may bring suit to enforce the
				provisions of this section.
						(c)JurisdictionThe
				district courts of the United States shall have jurisdiction over any civil
				action brought by the United States to enforce the provisions of this
				section.
						(d)ApplicationThis section shall apply to any
				investigation, action, or proceeding that is pending on or filed after the date
				of enactment of the FISA Amendments Act of
				2007.
						.
			205.Technical
			 amendmentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.), as amended by section 101(b), is further amended
			 by adding at the end the following:
				
					
						TITLE VIII—Protection of
				persons assisting the Government 
						Sec. 801. Definitions.
						Sec. 802. Procedures for implementing
				statutory defenses.
						Sec. 803.
				Preemption.
					
					.
			IIIOther
			 provisions
			301.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application thereof to any person or circumstances is
			 held invalid, the validity of the remainder of the Act, any such amendments,
			 and of the application of such provisions to other persons and circumstances
			 shall not be affected thereby.
			302.Effective date;
			 repeal; transition procedures
				(a)In
			 generalExcept as provided in subsection (c), the amendments made
			 by this Act shall take effect on the date of the enactment of this Act.
				(b)Repeal
					(1)In
			 generalExcept as provided in subsection (c), sections 105A,
			 105B, and 105C of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1805a, 1805b, and 1805c) are repealed.
					(2)Table of contentsThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by striking the items relating to sections 105A, 105B, and
			 105C.
					(c)Transitions
			 procedures
					(1)Protection from
			 liabilityNotwithstanding subsection (b)(1), subsection (l) of
			 section 105B of the Foreign Intelligence Surveillance Act of 1978 shall remain
			 in effect with respect to any directives issued pursuant to such section 105B
			 for information, facilities, or assistance provided during the period such
			 directive was or is in effect.
					(2)Orders in
			 effect
						(A)Orders in effect
			 on date of enactmentNotwithstanding any other provision of this
			 Act or of the Foreign Intelligence Surveillance Act of 1978—
							(i)any order in
			 effect on the date of enactment of this Act issued pursuant to the Foreign
			 Intelligence Surveillance Act of 1978 or section 6(b) of the Protect America
			 Act of 2007 (Public Law 110–55; 121 Stat. 556) shall remain in effect until the
			 date of expiration of such order; and
							(ii)at the request of
			 the applicant, the court established under section 103(a) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) shall reauthorize
			 such order if the facts and circumstances continue to justify issuance of such
			 order under the provisions of such Act, as in effect on the day before the date
			 of the enactment of the Protect America Act of 2007, except as amended by
			 sections 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
							(B)Orders in effect
			 on December 31, 2013Any order issued under title VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 101 of
			 this Act, in effect on December 31, 2013, shall continue in effect until the
			 date of the expiration of such order. Any such order shall be governed by the
			 applicable provisions of the Foreign Intelligence Surveillance Act of 1978, as
			 so amended.
						(3)Authorizations
			 and directives in effect
						(A)Authorizations
			 and directives in effect on date of enactmentNotwithstanding any
			 other provision of this Act or of the Foreign Intelligence Surveillance Act of
			 1978, any authorization or directive in effect on the date of the enactment of
			 this Act issued pursuant to the Protect America Act of 2007, or any amendment
			 made by that Act, shall remain in effect until the date of expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Protect America Act of 2007 (121
			 Stat. 552), and the amendment made by that Act, and, except as provided in
			 paragraph (4) of this subsection, any acquisition pursuant to such
			 authorization or directive shall be deemed not to constitute electronic
			 surveillance (as that term is defined in section 101(f) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)), as construed in
			 accordance with section 105A of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1805a)).
						(B)Authorizations
			 and directives in effect on December 31, 2013Any authorization
			 or directive issued under title VII of the Foreign Intelligence Surveillance
			 Act of 1978, as amended by section 101 of this Act, in effect on December 31,
			 2013, shall continue in effect until the date of the expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Foreign Intelligence Surveillance
			 Act of 1978, as so amended, and, except as provided in section 704 of the
			 Foreign Intelligence Surveillance Act of 1978, as so amended, any acquisition
			 pursuant to such authorization or directive shall be deemed not to constitute
			 electronic surveillance (as that term is defined in section 101(f) of the
			 Foreign Intelligence Surveillance Act of 1978, to the extent that such section
			 101(f) is limited by section 701 of the Foreign Intelligence Surveillance Act
			 of 1978, as so amended).
						(4)Use of
			 information acquired under protect america actInformation
			 acquired from an acquisition conducted under the Protect America Act of 2007,
			 and the amendments made by that Act, shall be deemed to be information acquired
			 from an electronic surveillance pursuant to title I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) for purposes of section 106
			 of that Act (50 U.S.C. 1806), except for purposes of subsection (j) of such
			 section.
					(5)New
			 ordersNotwithstanding any other provision of this Act or of the
			 Foreign Intelligence Surveillance Act of 1978—
						(A)the government may
			 file an application for an order under the Foreign Intelligence Surveillance
			 Act of 1978, as in effect on the day before the date of the enactment of the
			 Protect America Act of 2007, except as amended by sections 102, 103, 104, 105,
			 106, 107, 108, and 109 of this Act; and
						(B)the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall enter an order granting such an application if the application
			 meets the requirements of such Act, as in effect on the day before the date of
			 the enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
						(6)Extant
			 authorizationsAt the request of the applicant, the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall extinguish any extant authorization to conduct electronic
			 surveillance or physical search entered pursuant to such Act.
					(7)Applicable
			 provisionsAny surveillance conducted pursuant to an order
			 entered pursuant to this subsection shall be subject to the provisions of the
			 Foreign Intelligence Surveillance Act of 1978, as in effect on the day before
			 the date of the enactment of the Protect America Act of 2007, except as amended
			 by sections 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
					
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the “Foreign Intelligence Surveillance Act
			 of 1978 Amendments Act of 2007” or the “FISA Amendments Act of 2007”.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Foreign intelligence
				surveillance
					Sec. 101. Targeting the communications of
				certain persons outside the United States.
					Sec. 102. Statement of exclusive means by which
				electronic surveillance and interception of certain communications may be
				conducted.
					Sec. 103. Submittal to Congress of certain
				court orders under the Foreign Intelligence Surveillance Act of
				1978.
					Sec. 104. Applications for court
				orders.
					Sec. 105. Issuance of an order.
					Sec. 106. Use of information.
					Sec. 107. Amendments for physical
				searches.
					Sec. 108. Amendments for emergency pen
				registers and trap and trace devices.
					Sec. 109. Foreign Intelligence Surveillance
				Court.
					Sec. 110. Review of previous
				actions.
					Sec. 111. Technical and conforming
				amendments.
				
			IForeign intelligence
			 surveillance
			101.Targeting the
			 communications of certain persons outside the United States
				(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)by striking title VII;
			 and
					(2)by adding after title VI
			 the following new title:
						
							VIIAdditional procedures
				for targeting communications of certain persons outside the United States
				
								701.DefinitionsIn this title:
									(1)In
				generalThe terms agent of a foreign power,
				Attorney General, contents, electronic
				surveillance, foreign intelligence information,
				foreign power, minimization procedures,
				person, United States, and United States
				person shall have the meanings given such terms in section 101.
									(2)Additional
				definitions
										(A)Congressional
				intelligence committeesThe term congressional intelligence
				committees means—
											(i)the Select Committee on
				Intelligence of the Senate; and
											(ii)the Permanent Select
				Committee on Intelligence of the House of Representatives.
											(B)Foreign Intelligence
				Surveillance Court; CourtThe terms Foreign Intelligence
				Surveillance Court and Court mean the court established by
				section 103(a).
										(C)Foreign Intelligence
				Surveillance Court of Review; Court of ReviewThe terms
				Foreign Intelligence Surveillance Court of Review and Court
				of Review mean the court established by section 103(b).
										(D)Electronic
				communication service providerThe term electronic
				communication service provider means—
											(i)a telecommunications
				carrier, as that term is defined in section 3 of the Communications Act of 1934
				(47 U.S.C. 153);
											(ii)a provider of electronic
				communications service, as that term is defined in section 2510 of title 18,
				United States Code;
											(iii)a provider of a remote
				computing service, as that term is defined in section 2711 of title 18, United
				States Code;
											(iv)any other communication
				service provider who has access to wire or electronic communications either as
				such communications are transmitted or as such communications are stored;
				or
											(v)an officer, employee, or
				agent of an entity described in clause (i), (ii), (iii), or (iv).
											(E)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community specified in or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
										702.Procedures for
				acquiring the communications of certain persons outside the United
				States
									(a)AuthorizationNotwithstanding
				any other provision of law, including title I, the Attorney General and the
				Director of National Intelligence may authorize jointly, for periods of up to 1
				year, the targeting of persons reasonably believed to be located outside the
				United States to acquire foreign intelligence information.
									(b)LimitationsAn
				acquisition authorized under subsection (a)—
										(1)may not intentionally
				target any person known at the time of acquisition to be located in the United
				States;
										(2)may not intentionally
				target a person reasonably believed to be outside the United States if a
				significant purpose of such acquisition is to acquire the communications of a
				specific person reasonably believed to be located in the United States, except
				in accordance with title I; and
										(3)shall be conducted in a
				manner consistent with the fourth amendment to the Constitution of the United
				States.
										(c)United States persons
				located outside the United States
										(1)Acquisition inside the
				United States of United States persons outside the United StatesAn acquisition authorized under subsection
				(a) that constitutes electronic surveillance and occurs inside the United
				States may not intentionally target a United States person reasonably believed
				to be outside the United States, except in accordance with the procedures under
				title I.
										(2)Acquisition outside the
				United States of United States persons outside the United States
											(A)In
				generalAn acquisition by an electronic, mechanical, or other
				surveillance device outside the United States may not intentionally target a
				United States person reasonably believed to be outside the United States to
				acquire the contents of a wire or radio communication sent by or intended to be
				received by that United States person under circumstances in which a person has
				reasonable expectation of privacy and a warrant would be required for law
				enforcement purposes if the technique were used inside the United States
				unless—
												(i)the Foreign Intelligence
				Surveillance Court has entered an order approving electronic surveillance of
				that United States person under section 105, or in the case of an emergency
				situation, electronic surveillance against the target is being conducted in a
				manner consistent with title I; or
												(ii)(I)the Foreign
				Intelligence Surveillance Court has entered a order under subparagraph (B) that
				there is probable cause to believe that the United States person is a foreign
				power or an agent of a foreign power;
													(II)the Attorney General has
				established minimization procedures for that acquisition that meet the
				definition of minimization procedures under section 101(h); and
													(III)the dissemination
				provisions of the minimization procedures described in subclause (II) have been
				approved under subparagraph (C).
													(B)Probable cause
				determination; review
												(i)In
				generalThe Attorney General may submit to the Foreign
				Intelligence Surveillance Court the determination of the Attorney General,
				together with any supporting affidavits, that a United States person who is
				outside the United States is a foreign power or an agent of a foreign
				power.
												(ii)ReviewThe
				Court shall review, any probable cause determination submitted by the Attorney
				General under this subparagraph. The review under this clause shall be limited
				to whether, on the basis of the facts submitted by the Attorney General, there
				is probable cause to believe that the United States person who is outside the
				United States is a foreign power or an agent of a foreign power.
												(iii)OrderIf
				the Court, after conducting a review under clause (ii), determines that there
				is probable cause to believe that the United States person is a foreign power
				or an agent of a foreign power, the court shall issue an order approving the
				acquisition. An order under this clause shall be effective for 90 days, and may
				be renewed for additional 90-day periods.
												(iv)No probable
				causeIf the Court, after conducting a review under clause (ii),
				determines that there is not probable cause to believe that a United States
				person is a foreign power or an agent of a foreign power, it shall enter an
				order so stating and provide a written statement for the record of the reasons
				for such determination. The Government may appeal an order under this clause to
				the Foreign Intelligence Surveillance Court of Review.
												(C)Review of minimization
				procedures
												(i)In
				generalThe Foreign Intelligence Surveillance Court shall review
				the minimization procedures applicable to dissemination of information obtained
				through an acquisition authorized under subparagraph (A) to assess whether such
				procedures meet the definition of minimization procedures under section 101(h)
				with respect to dissemination.
												(ii)ReviewThe
				Court shall issue an order approving the procedures applicable to dissemination
				as submitted or as modified to comply with section 101(h).
												(iii)Procedures do not
				meet definitionIf the Court determines that the procedures
				applicable to dissemination of information obtained through an acquisition
				authorized under subparagraph (A) do not meet the definition of minimization
				procedures under section 101(h) with respect to dissemination, it shall enter
				an order so stating and provide a written statement for the record of the
				reasons for such determination. The Government may appeal an order under this
				clause to the Foreign Intelligence Surveillance Court of Review.
												(D)Emergency
				procedures
												(i)In
				generalNotwithstanding any other provision of this paragraph,
				the Attorney General may authorize the emergency employment of an acquisition
				under subparagraph (A) if the Attorney General—
													(I)reasonably determines
				that—
														(aa)an emergency situation
				exists with respect to the employment of an acquisition under subparagraph (A)
				before a determination of probable cause can with due diligence be obtained;
				and
														(bb)the factual basis for
				issuance of a determination under subparagraph (B) to approve such an
				acquisition exists;
														(II)informs a judge of the
				Foreign Intelligence Surveillance Court at the time of such authorization that
				the decision has been made to employ an emergency acquisition;
													(III)submits a request in
				accordance with subparagraph (B) to the judge notified under subclause (II) as
				soon as practicable, but later than 72 hours after the Attorney General
				authorizes such an acquisition; and
													(IV)requires that
				minimization procedures meeting the definition of minimization procedures under
				section 101(h) be followed.
													(ii)TerminationIn
				the absence of a judicial determination finding probable cause to believe that
				the United States person that is the subject of an emergency employment of an
				acquisition under clause (i) is a foreign power or an agent of a foreign power,
				the emergency employment of an acquisition under clause (i) shall terminate
				when the information sought is obtained, when the request for a determination
				is denied, or after the expiration of 72 hours from the time of authorization
				by the Attorney General, whichever is earliest.
												(iii)Use of
				informationIf the Court determines that there is not probable
				cause to believe that a United States is a foreign power or an agent of a
				foreign power in response to a request for a determination under clause
				(i)(III), or in any other case where the emergency employment of an acquisition
				under this subparagraph is terminated and no determination finding probable
				cause is issued, no information obtained or evidence derived from such
				acquisition shall be received in evidence or otherwise disclosed in any trial,
				hearing, or other proceeding in or before any court, grand jury, department,
				office, agency, regulatory body, legislative committee, or other authority of
				the United States, a State, or political subdivision thereof, and no
				information concerning any United States person acquired from such acquisition
				shall subsequently be used or disclosed in any other manner by Federal officers
				or employees without the consent of such person, except with the approval of
				the Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
												(3)Procedures
											(A)Submittal to foreign
				intelligence surveillance courtNot later than 30 days after the
				date of the enactment of the FISA Amendments
				Act of 2007, the Attorney General shall submit to the Foreign
				Intelligence Surveillance Court the procedures to be used in determining
				whether a target reasonably believed to be outside the United States is a
				United States person.
											(B)Review by foreign
				intelligence surveillance courtThe Foreign Intelligence
				Surveillance Court shall review, the procedures submitted under subparagraph
				(A), and shall approve those procedures if they are reasonably designed to
				determine whether a target reasonably believed to be outside the United States
				is a United States person. If the Court concludes otherwise, the Court shall
				enter an order so stating and provide a written statement for the record of the
				reasons for such determination. The Government may appeal such an order to the
				Foreign Intelligence Surveillance Court of Review.
											(C)Use in
				targetingAny targeting of persons reasonably believed to be
				located outside the United States shall use the procedures approved by the
				Foreign Intelligence Surveillance Court under subparagraph (B). Any new or
				amended procedures may be used with respect to the targeting of persons
				reasonably believed to be located outside the United States upon approval of
				the new or amended procedures by the Court, which shall review such procedures
				under paragraph (B).
											(4)Transition procedures
				concerning the targeting of United States persons overseasAny
				authorization in effect on the date of enactment of the
				FISA Amendments Act of 2007
				under section 2.5 of Executive Order 12333 to intentionally target a United
				States person reasonably believed to be located outside the United States, to
				acquire the contents of a wire or radio communication sent by or intended to be
				received by that United States person, shall remain in effect, and shall
				constitute a sufficient basis for conducting such an acquisition of a United
				States person located outside the United States, until that authorization
				expires or 90 days after the date of enactment of the
				FISA Amendments Act of 2007,
				whichever is earlier.
										(d)Conduct of
				acquisitionAn acquisition authorized under subsection (a) may be
				conducted only in accordance with—
										(1)a certification made by
				the Attorney General and the Director of National Intelligence pursuant to
				subsection (g); and
										(2)the targeting and
				minimization procedures required pursuant to subsections (e) and (f).
										(e)Targeting
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt targeting procedures that are reasonably
				designed to ensure that any acquisition authorized under subsection (a) is
				limited to targeting persons reasonably believed to be located outside the
				United States, and that an application is filed under title I, if otherwise
				required, when a significant purpose of an acquisition authorized under
				subsection (a) is to acquire the communications of a specific person reasonably
				believed to be located in the United States.
										(2)Judicial
				reviewThe procedures referred to in paragraph (1) shall be
				subject to judicial review pursuant to subsection (i).
										(f)Minimization
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt, consistent with the requirements of section
				101(h), minimization procedures for acquisitions authorized under subsection
				(a).
										(2)Judicial
				reviewThe minimization procedures required by this subsection
				shall be subject to judicial review pursuant to subsection (i).
										(g)Certification
										(1)In general
											(A)RequirementSubject
				to subparagraph (B), prior to the initiation of an acquisition authorized under
				subsection (a), the Attorney General and the Director of National Intelligence
				shall provide, under oath, a written certification, as described in this
				subsection.
											(B)ExceptionIf
				the Attorney General and the Director of National Intelligence determine that
				immediate action by the Government is required and time does not permit the
				preparation of a certification under this subsection prior to the initiation of
				an acquisition, the Attorney General and the Director of National Intelligence
				shall prepare such certification, including such determination, as soon as
				possible but in no event more than 168 hours after such determination is
				made.
											(2)RequirementsA
				certification made under this subsection shall—
											(A)attest that—
												(i)there are reasonable
				procedures in place for determining that the acquisition authorized under
				subsection (a) is targeted at persons reasonably believed to be located outside
				the United States and that such procedures have been approved by, or will
				promptly be submitted for approval by, the Foreign Intelligence Surveillance
				Court pursuant to subsection (i);
												(ii)the procedures referred
				to in clause (i) are consistent with the requirements of the fourth amendment
				to the Constitution of the United States and do not permit the intentional
				targeting of any person who is known at the time of acquisition to be located
				in the United States;
												(iii)the procedures referred
				to in clause (i) require that an application is filed under title I, if
				otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a specific person
				reasonably believed to be located in the United States;
												(iv)a significant purpose of
				the acquisition is to obtain foreign intelligence information;
												(v)the minimization
				procedures to be used with respect to such acquisition—
													(I)meet the definition of
				minimization procedures under section 101(h); and
													(II)have been approved by,
				or will promptly be submitted for approval by, the Foreign Intelligence
				Surveillance Court pursuant to subsection (i);
													(vi)the acquisition involves
				obtaining the foreign intelligence information from or with the assistance of
				an electronic communication service provider; and
												(vii)the acquisition is
				limited to communications to which at least 1 party is a specific individual
				target who is reasonably believed to be located outside of the United States,
				and a significant purpose of the acquisition of the communications of any
				target is to obtain foreign intelligence information; and
												(B)be supported, as
				appropriate, by the affidavit of any appropriate official in the area of
				national security who is—
												(i)appointed by the
				President, by and with the consent of the Senate; or
												(ii)the head of any element
				of the intelligence community.
												(3)LimitationA
				certification made under this subsection is not required to identify the
				specific facilities, places, premises, or property at which the acquisition
				authorized under subsection (a) will be directed or conducted.
										(4)Submission to the
				CourtThe Attorney General shall transmit a copy of a
				certification made under this subsection, and any supporting affidavit, under
				seal to the Foreign Intelligence Surveillance Court as soon as possible, but in
				no event more than 5 days after such certification is made. Such certification
				shall be maintained under security measures adopted by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence.
										(5)ReviewThe
				certification required by this subsection shall be subject to judicial review
				pursuant to subsection (i).
										(h)Directives
										(1)AuthorityWith
				respect to an acquisition authorized under subsection (a), the Attorney General
				and the Director of National Intelligence may direct, in writing, an electronic
				communication service provider to—
											(A)immediately provide the
				Government with all information, facilities, or assistance necessary to
				accomplish the acquisition in a manner that will protect the secrecy of the
				acquisition and produce a minimum of interference with the services that such
				electronic communication service provider is providing to the target;
				and
											(B)maintain under security
				procedures approved by the Attorney General and the Director of National
				Intelligence any records concerning the acquisition or the aid furnished that
				such electronic communication service provider wishes to maintain.
											(2)CompensationThe
				Government shall compensate, at the prevailing rate, an electronic
				communication service provider for providing information, facilities, or
				assistance pursuant to paragraph (1).
										(3)Release from
				liabilityNotwithstanding any other law, no cause of action shall
				lie in any court against any electronic communication service provider for
				providing any information, facilities, or assistance in accordance with a
				directive issued pursuant to paragraph (1).
										(4)Challenging of
				directives
											(A)Authority to
				challengeAn electronic communication service provider receiving
				a directive issued pursuant to paragraph (1) may challenge the directive by
				filing a petition with the Foreign Intelligence Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign the petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition to modify or set aside a
				directive may grant such petition only if the judge finds that the directive
				does not meet the requirements of this section or is otherwise unlawful. If the
				judge does not modify or set aside the directive, the judge shall immediately
				affirm such directive, and order the recipient to comply with the directive.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Continued
				effectAny directive not explicitly modified or set aside under
				this paragraph shall remain in full effect.
											(5)Enforcement of
				directives
											(A)Order to
				compelIn the case of a failure to comply with a directive issued
				pursuant to paragraph (1), the Attorney General may file a petition for an
				order to compel compliance with the directive with the Foreign Intelligence
				Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign a petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition shall issue an order
				requiring the electronic communication service provider to comply with the
				directive if the judge finds that the directive was issued in accordance with
				paragraph (1), meets the requirements of this section, and is otherwise lawful.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Contempt of
				courtFailure to obey an order of the Court issued under this
				paragraph may be punished by the Court as contempt of court.
											(E)ProcessAny
				process under this paragraph may be served in any judicial district in which
				the electronic communication service provider may be found.
											(6)Appeal
											(A)Appeal to the Court of
				ReviewThe Government or an electronic communication service
				provider receiving a directive issued pursuant to paragraph (1) may file a
				petition with the Foreign Intelligence Surveillance Court of Review for review
				of the decision issued pursuant to paragraph (4) or (5) not later than 7 days
				after the issuance of such decision. The Court of Review shall have
				jurisdiction to consider such a petition and shall provide a written statement
				for the record of the reasons for a decision under this paragraph.
											(B)Certiorari to the
				Supreme CourtThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition for a writ of certiorari for review of the decision of the
				Court of Review issued under subparagraph (A). The record for such review shall
				be transmitted under seal to the Supreme Court of the United States, which
				shall have jurisdiction to review such decision.
											(i)Judicial
				review
										(1)In general
											(A)Review by the Foreign
				Intelligence Surveillance CourtThe Foreign Intelligence
				Surveillance Court shall have jurisdiction to review any certification required
				by subsection (d) or targeting and minimization procedures adopted pursuant to
				subsections (e) and (f).
											(B)Submission to the
				CourtThe Attorney General shall submit to the Court any such
				certification or procedure, or amendment thereto, not later than 5 days after
				making or amending the certification or adopting or amending the
				procedures.
											(2)CertificationsThe
				Court shall review a certification provided under subsection (g) to determine
				whether the certification contains all the required elements.
										(3)Targeting
				proceduresThe Court shall review the targeting procedures
				required by subsection (e) to assess whether the procedures are reasonably
				designed to ensure that the acquisition authorized under subsection (a) is
				limited to the targeting of persons reasonably believed to be located outside
				the United States, and are reasonably designed to ensure that an application is
				filed under title I, if otherwise required, when a significant purpose of an
				acquisition authorized under subsection (a) is to acquire the communications of
				a specific person reasonably believed to be located in the United
				States.
										(4)Minimization
				proceduresThe Court shall review the minimization procedures
				required by subsection (f) to assess whether such procedures meet the
				definition of minimization procedures under section 101(h).
										(5)Orders
											(A)ApprovalIf
				the Court finds that a certification required by subsection (g) contains all of
				the required elements and that the targeting and minimization procedures
				required by subsections (e) and (f) are consistent with the requirements of
				those subsections and with the fourth amendment to the Constitution of the
				United States, the Court shall enter an order approving the continued use of
				the procedures for the acquisition authorized under subsection (a).
											(B)Correction of
				deficiencies
												(i)In
				generalIf the Court finds that a certification required by
				subsection (g) does not contain all of the required elements, or that the
				procedures required by subsections (e) and (f) are not consistent with the
				requirements of those subsections or the fourth amendment to the Constitution
				of the United States, the Court shall issue an order directing the Government
				to, at the Government’s election and to the extent required by the Court's
				order—
													(I)correct any deficiency
				identified by the Court’s order not later than 30 days after the date the Court
				issues the order; or
													(II)cease the acquisition
				authorized under subsection (a).
													(ii)Limitation on use of
				information
													(I)In
				generalExcept as provided in subclause (II), no information
				obtained or evidence derived from an acquisition under clause (i)(I) shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such acquisition shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
													(II)ExceptionIf
				the Government corrects any deficiency identified by the Court's order under
				clause (i), the Court may permit the use or disclosure of information acquired
				before the date of the correction pursuant to such minimization procedures as
				the Court shall establish for purposes of this clause.
													(C)Requirement for written
				statementIn support of its orders under this subsection, the
				Court shall provide, simultaneously with the orders, for the record a written
				statement of its reasons.
											(6)Appeal
											(A)Appeal to the Court of
				ReviewThe Government may appeal any order under this section to
				the Foreign Intelligence Surveillance Court of Review, which shall have
				jurisdiction to review such order. For any decision affirming, reversing, or
				modifying an order of the Foreign Intelligence Surveillance Court, the Court of
				Review shall provide for the record a written statement of its reasons.
											(B)Stay pending
				appealThe Government may move for a stay of any order of the
				Foreign Intelligence Surveillance Court under paragraph (5)(B)(i) pending
				review by the Court en banc or pending appeal to the Foreign Intelligence
				Surveillance Court of Review.
											(C)Certiorari to the
				Supreme CourtThe Government may file a petition for a writ of
				certiorari for review of a decision of the Court of Review issued under
				subparagraph (A). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
											(7)Compliance
				reviewThe Court may review and assess compliance with the
				minimization procedures submitted to the Court pursuant to subsections (c) and
				(f) by reviewing the semiannual assessments submitted by the Attorney General
				and the Director of National Intelligence pursuant to subsection (l)(1) with
				respect to compliance with minimization procedures. In conducting a review
				under this paragraph, the Court may, to the extent necessary, require the
				Government to provide additional information regarding the acquisition,
				retention, or dissemination of information concerning United States persons
				during the course of an acquisition authorized under subsection (a).
										(8)Remedial
				authorityThe Foreign Intelligence Surveillance Court shall have
				authority to fashion remedies as necessary to enforce—
											(A)any order issued under
				this section; and
											(B)compliance with any such
				order.
											(j)Judicial
				proceedingsJudicial proceedings under this section shall be
				conducted as expeditiously as possible.
									(k)Maintenance of
				records
										(1)StandardsA
				record of a proceeding under this section, including petitions filed, orders
				granted, and statements of reasons for decision, shall be maintained under
				security measures adopted by the Chief Justice of the United States, in
				consultation with the Attorney General and the Director of National
				Intelligence.
										(2)Filing and
				reviewAll petitions under this section shall be filed under
				seal. In any proceedings under this section, the court shall, upon request of
				the Government, review ex parte and in camera any Government submission, or
				portions of a submission, which may include classified information.
										(3)Retention of
				recordsA directive made or an order granted under this section
				shall be retained for a period of not less than 10 years from the date on which
				such directive or such order is made.
										(l)Oversight
										(1)Semiannual
				assessmentNot less frequently than once every 6 months, the
				Attorney General and Director of National Intelligence shall assess compliance
				with the targeting and minimization procedures required by subsections (c),
				(e), and (f) and shall submit each such assessment to—
											(A)the Foreign Intelligence
				Surveillance Court; and
											(B)the congressional
				intelligence committees.
											(2)Agency
				assessmentThe Inspectors General of the Department of Justice
				and of any element of the intelligence community authorized to acquire foreign
				intelligence information under subsection (a)—
											(A)are authorized to review
				the compliance of their agency or element with the targeting and minimization
				procedures required by subsections (c), (e), and (f);
											(B)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				disseminated intelligence reports containing a reference to a United States
				person identity and the number of United States person identities subsequently
				disseminated by the element concerned in response to requests for identities
				that were not referred to by name or title in the original reporting;
											(C)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				targets that were later determined to be located in the United States and the
				number of persons located in the United States whose communications were
				reviewed; and
											(D)shall provide each such
				review to—
												(i)the Attorney
				General;
												(ii)the Director of National
				Intelligence; and
												(iii)the congressional
				intelligence committees.
												(3)Annual review
											(A)Requirement to
				conductThe head of an element of the intelligence community
				conducting an acquisition authorized under subsection (a) shall direct the
				element to conduct an annual review to determine whether there is reason to
				believe that foreign intelligence information has been or will be obtained from
				the acquisition. The annual review shall provide, with respect to such
				acquisitions authorized under subsection (a)—
												(i)an accounting of the
				number of disseminated intelligence reports containing a reference to a United
				States person identity;
												(ii)an accounting of the
				number of United States person identities subsequently disseminated by that
				element in response to requests for identities that were not referred to by
				name or title in the original reporting; and
												(iii)the number of targets
				that were later determined to be located in the United States and the number of
				persons located in the United States whose communications were reviewed.
												(B)Use of
				reviewThe head of each element of the intelligence community
				that conducts an annual review under subparagraph (A) shall use each such
				review to evaluate the adequacy of the minimization procedures utilized by such
				element or the application of the minimization procedures to a particular
				acquisition authorized under subsection (a).
											(C)Provision of review to
				Foreign Intelligence Surveillance CourtThe head of each element
				of the intelligence community that conducts an annual review under subparagraph
				(A) shall provide such review to the Foreign Intelligence Surveillance
				Court.
											(4)Reports to
				Congress
											(A)Semiannual
				reportNot less frequently than once every 6 months, the Attorney
				General shall fully inform, in a manner consistent with national security, the
				congressional intelligence committees, the Committee on the Judiciary of the
				Senate, and the Committee on the Judiciary of the House of Representatives,
				concerning the implementation of this Act.
											(B)ContentEach
				report made under subparagraph (A) shall include—
												(i)any certifications made
				under subsection (g) during the reporting period;
												(ii)any directives issued
				under subsection (h) during the reporting period;
												(iii)the judicial review
				during the reporting period of any such certifications and targeting and
				minimization procedures utilized with respect to such acquisition, including a
				copy of any order or pleading in connection with such review that contains a
				significant legal interpretation of the provisions of this Act;
												(iv)any actions taken to
				challenge or enforce a directive under paragraphs (4) or (5) of subsections
				(h);
												(v)any compliance reviews
				conducted by the Department of Justice or the Office of the Director of
				National Intelligence of acquisitions authorized under subsection (a);
												(vi)a description of any
				incidents of noncompliance with a directive issued by the Attorney General and
				the Director of National Intelligence under subsection (h), including—
													(I)incidents of
				noncompliance by an element of the intelligence community with procedures
				adopted pursuant to subsections (c), (e), and (f); and
													(II)incidents of
				noncompliance by a specified person to whom the Attorney General and Director
				of National Intelligence issued a directive under subsection (h);
													(vii)any procedures
				implementing this section; and
												(viii)any annual review
				conducted pursuant to paragraph (3).
												703.Use of information
				acquired under section 702
									Information acquired from an acquisition
				conducted under section 702 shall be deemed to be information acquired from an
				electronic surveillance pursuant to title I for purposes of section 106, except
				for the purposes of subsection (j) of such
				section.
									.
					(b)Table of
			 contentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
					(1)by striking the item
			 relating to title VII;
					(2)by striking the item
			 relating to section 701; and
					(3)by adding at the end the
			 following:
						
							
								TITLE VII—Additional procedures
				for targeting communications of certain persons outside the United States
				
								Sec. 701. Definitions.
								Sec. 702. Procedures for acquiring the
				communications of certain persons outside the United States.
								Sec. 703. Use of information acquired under
				section
				702.
							
							.
					(c)Sunset
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a)(2) and (b) shall cease to have effect on December 31,
			 2011.
					(2)Continuing
			 applicabilitySection 702(h)(3) of the Foreign Intelligence
			 Surveillance Act of 1978 (as amended by subsection (a)) shall remain in effect
			 with respect to any directive issued pursuant to section 702(h) of that Act (as
			 so amended) during the period such directive was in effect. The use of
			 information acquired by an acquisition conducted under section 702 of that Act
			 (as so amended) shall continue to be governed by the provisions of section 703
			 of that Act (as so amended).
					102.Statement of exclusive
			 means by which electronic surveillance and interception of certain
			 communications may be conducted
				(a)Statement of exclusive
			 meansTitle I of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the following new
			 section:
					
						112.Statement of exclusive means by which electronic
		  surveillance and interception of certain communications may be
		  conducted(a)This Act shall be the
				exclusive means for targeting United States persons for the purpose of
				acquiring their communications or communications information for foreign
				intelligence purposes, whether such persons are inside the United States or
				outside the United States, except in cases where specific statutory
				authorization exists to obtain communications information without an order
				under this Act.
							(b)Chapters 119 and 121 of
				title 18, United States Code, and this Act shall be the exclusive means by
				which electronic surveillance and the interception of domestic wire, oral, or
				electronic communications may be conducted.
							(c)Subsections (a) and (b)
				shall apply unless specific statutory authorization for electronic
				surveillance, other than as an amendment to this Act, is enacted. Such specific
				statutory authorization shall be the only exception to subsection (a) and
				(b).
							.
				(b)Conforming
			 amendments
					(1)In
			 generalSection 2511(2)(a) of title 18, United States Code, is
			 amended by adding at the end the following:
						
							(iii)A certification under
				subparagraph (ii)(B) for assistance to obtain foreign intelligence information
				shall identify the specific provision of the Foreign Intelligence Surveillance
				Act of 1978 (50 U.S.C. 1801 et seq.) that provides an exception from providing
				a court order, and shall certify that the statutory requirements of such
				provision have been
				met.
							.
					(2)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding after the item relating to section 111, the following:
						
							
								Sec. 112. Statement of exclusive means by which
				electronic surveillance and interception of certain communications may be
				conducted.
							
							.
					(c)OffenseSection
			 109(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1809(a))
			 is amended by striking authorized by statute each place it
			 appears in such section and inserting authorized by this title or
			 chapter 119, 121, or 206 of title 18, United States Code.
				103.Submittal to Congress
			 of certain court orders under the Foreign Intelligence Surveillance Act of
			 1978
				(a)Inclusion of certain orders in semi-annual
			 reports of Attorney GeneralSubsection (a)(5) of section 601 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended
			 by striking (not including orders) and inserting ,
			 orders,.
				(b)Reports by Attorney
			 General on certain other ordersSuch section 601 is further
			 amended by adding at the end the following new subsection:
					
						(c)Submissions to
				CongressThe Attorney General
				shall submit to the committees of Congress referred to in subsection
				(a)—
							(1)a copy of any decision,
				order, or opinion issued by the Foreign Intelligence Surveillance Court or the
				Foreign Intelligence Surveillance Court of Review that includes significant
				construction or interpretation of any provision of this Act, and any pleadings
				associated with such decision, order, or opinion, not later than 45 days after
				such decision, order, or opinion is issued; and
							(2)a copy of any such
				decision, order, or opinion, and the pleadings associated with such decision,
				order, or opinion, that was issued during the 5-year period ending on the date
				of the enactment of the FISA Amendments Act
				of 2007 and not previously submitted in a report under subsection
				(a).
							.
				104.Applications for court
			 ordersSection 104 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is
			 amended—
				(1)in subsection (a)—
					(A)by striking paragraphs
			 (2) and (11);
					(B)by redesignating
			 paragraphs (3) through (10) as paragraphs (2) through (9), respectively;
					(C)in paragraph (5), as
			 redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
					(D)in paragraph (6), as
			 redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
						(i)by striking
			 Affairs or and inserting Affairs,; and
						(ii)by striking
			 Senate— and inserting Senate, or the Deputy Director of
			 the Federal Bureau of Investigation, if the Director of the Federal Bureau of
			 Investigation is unavailable—;
						(E)in paragraph (7), as
			 redesignated by subparagraph (B) of this paragraph, by striking
			 statement of and inserting summary statement
			 of;
					(F)in paragraph (8), as
			 redesignated by subparagraph (B) of this paragraph, by adding
			 and at the end; and
					(G)in paragraph (9), as
			 redesignated by subparagraph (B) of this paragraph, by striking ;
			 and and inserting a period;
					(2)by striking subsection
			 (b);
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d), respectively;
			 and
				(4)in paragraph (1)(A) of
			 subsection (d), as redesignated by paragraph (3) of this subsection, by
			 striking or the Director of National Intelligence and inserting
			 the Director of National Intelligence, or the Director of the Central
			 Intelligence Agency.
				105.Issuance of an
			 orderSection 105 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is
			 amended—
				(1)in subsection (a)—
					(A)by striking paragraph
			 (1); and
					(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
					(2)in subsection (b), by
			 striking (a)(3) and inserting (a)(2);
				(3)in subsection
			 (c)(1)—
					(A)in subparagraph (D), by
			 adding and at the end;
					(B)in subparagraph (E), by
			 striking ; and and inserting a period; and
					(C)by striking subparagraph
			 (F);
					(4)by striking subsection
			 (d);
				(5)by redesignating
			 subsections (e) through (i) as subsections (d) through (h),
			 respectively;
				(6)by amending subsection
			 (e), as redesignated by paragraph (5) of this section, to read as
			 follows:
					
						(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of electronic surveillance if the Attorney General—
								(A)determines that an
				emergency situation exists with respect to the employment of electronic
				surveillance to obtain foreign intelligence information before an order
				authorizing such surveillance can with due diligence be obtained;
								(B)determines that the
				factual basis for issuance of an order under this title to approve such
				electronic surveillance exists;
								(C)informs, either
				personally or through a designee, a judge having jurisdiction under section 103
				at the time of such authorization that the decision has been made to employ
				emergency electronic surveillance; and
								(D)makes an application in
				accordance with this title to a judge having jurisdiction under section 103 as
				soon as practicable, but not later than 168 hours after the Attorney General
				authorizes such surveillance.
								(2)If the Attorney General
				authorizes the emergency employment of electronic surveillance under paragraph
				(1), the Attorney General shall require that the minimization procedures
				required by this title for the issuance of a judicial order be followed.
							(3)In the absence of a
				judicial order approving such electronic surveillance, the surveillance shall
				terminate when the information sought is obtained, when the application for the
				order is denied, or after the expiration of 168 hours from the time of
				authorization by the Attorney General, whichever is earliest.
							(4)A denial of the
				application made under this subsection may be reviewed as provided in section
				103.
							(5)In the event that such
				application for approval is denied, or in any other case where the electronic
				surveillance is terminated and no order is issued approving the surveillance,
				no information obtained or evidence derived from such surveillance shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such surveillance shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
							(6)The Attorney General
				shall assess compliance with the requirements of paragraph
				(5).
							;
				and
				(7)by adding at the end the
			 following:
					
						(i)In any case in which the
				Government makes an application to a judge under this title to conduct
				electronic surveillance involving communications and the judge grants such
				application, upon the request of the applicant, the judge shall also authorize
				the installation and use of pen registers and trap and trace devices, and
				direct the disclosure of the information set forth in section
				402(d)(2).
						.
				106.Use of
			 informationSubsection (i) of
			 section 106 of the Foreign Intelligence Surveillance Act of 1978 (8 U.S.C.
			 1806) is amended by striking radio communication and inserting
			 communication.
			107.Amendments for
			 physical searches
				(a)ApplicationsSection
			 303 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1823) is
			 amended—
					(1)in subsection (a)—
						(A)by striking paragraph
			 (2);
						(B)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8), respectively;
						(C)in paragraph (2), as
			 redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
						(D)in paragraph (3)(C), as
			 redesignated by subparagraph (B) of this paragraph, by inserting or is
			 about to be before owned; and
						(E)in paragraph (6), as
			 redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
							(i)by striking
			 Affairs or and inserting Affairs,; and
							(ii)by striking
			 Senate— and inserting Senate, or the Deputy Director of
			 the Federal Bureau of Investigation, if the Director of the Federal Bureau of
			 Investigation is unavailable—; and
							(2)in subsection (d)(1)(A),
			 by striking or the Director of National Intelligence and
			 inserting the Director of National Intelligence, or the Director of the
			 Central Intelligence Agency.
					(b)OrdersSection
			 304 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1824) is
			 amended—
					(1)in subsection (a)—
						(A)by striking paragraph
			 (1); and
						(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
						(2)by amending subsection
			 (e) to read as follows:
						
							(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of a physical search if the Attorney General—
									(A)determines that an
				emergency situation exists with respect to the employment of a physical search
				to obtain foreign intelligence information before an order authorizing such
				physical search can with due diligence be obtained;
									(B)determines that the
				factual basis for issuance of an order under this title to approve such
				physical search exists;
									(C)informs, either
				personally or through a designee, a judge of the Foreign Intelligence
				Surveillance Court at the time of such authorization that the decision has been
				made to employ an emergency physical search; and
									(D)makes an application in
				accordance with this title to a judge of the Foreign Intelligence Surveillance
				Court as soon as practicable, but not more than 168 hours after the Attorney
				General authorizes such physical search.
									(2)If the Attorney General
				authorizes the emergency employment of a physical search under paragraph (1),
				the Attorney General shall require that the minimization procedures required by
				this title for the issuance of a judicial order be followed.
								(3)In the absence of a
				judicial order approving such physical search, the physical search shall
				terminate when the information sought is obtained, when the application for the
				order is denied, or after the expiration of 168 hours from the time of
				authorization by the Attorney General, whichever is earliest.
								(4)A denial of the
				application made under this subsection may be reviewed as provided in section
				103.
								(5)(A)In the event that
				such application for approval is denied, or in any other case where the
				physical search is terminated and no order is issued approving the physical
				search, no information obtained or evidence derived from such physical search
				shall be received in evidence or otherwise disclosed in any trial, hearing, or
				other proceeding in or before any court, grand jury, department, office,
				agency, regulatory body, legislative committee, or other authority of the
				United States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such physical search shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
									(B)The Attorney General
				shall assess compliance with the requirements of subparagraph
				(A).
									.
					(c)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)in section 304(a)(4), as
			 redesignated by subsection (b) of this section, by striking
			 303(a)(7)(E) and inserting 303(a)(6)(E);
			 and
					(2)in section 305(k)(2), by
			 striking 303(a)(7) and inserting
			 303(a)(6).
					108.Amendments for
			 emergency pen registers and trap and trace devicesSection
			 403 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1843) is
			 amended—
				(1)in subsection (a)(2), by
			 striking 48 hours and inserting 168 hours;
			 and
				(2)in subsection (c)(1)(C),
			 by striking 48 hours and inserting 168
			 hours.
				109.Foreign Intelligence
			 Surveillance Court
				(a)Designation of
			 judgesSubsection (a) of
			 section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803) is amended by inserting at least before seven of
			 the United States judicial circuits.
				(b)En banc
			 authority
					(1)In
			 generalSubsection (a) of section 103 of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by subsection (a) of this section, is
			 further amended—
						(A)by inserting
			 (1) after (a); and
						(B)by adding at the end the
			 following new paragraph:
							
								(2)(A)The court
				established under this subsection may, on its own initiative, or upon the
				request of the Government in any proceeding or a party under section 501(f) or
				paragraph (4) or (5) of section 702(h), hold a hearing or rehearing, en banc,
				when ordered by a majority of the judges that constitute such court upon a
				determination that—
										(i)en banc consideration is
				necessary to secure or maintain uniformity of the court's decisions; or
										(ii)the proceeding involves
				a question of exceptional importance.
										(B)Any authority granted by
				this Act to a judge of the court established under this subsection may be
				exercised by the court en banc. When exercising such authority, the court en
				banc shall comply with any requirements of this Act on the exercise of such
				authority.
									(C)For purposes of this
				paragraph, the court en banc shall consist of all judges who constitute the
				court established under this
				subsection.
									.
						(2)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 is
			 further amended—
						(A)in subsection (a) of
			 section 103, as amended by this subsection, by inserting (except when
			 sitting en banc under paragraph (2)) after no judge designated
			 under this subsection; and
						(B)in section 302(c) (50
			 U.S.C. 1822(c)), by inserting (except when sitting en banc)
			 after except that no judge.
						(c)Stay or modification
			 during an appealSection 103 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following new subsection:
						
							(f)(1)A judge of the
				court established under subsection (a), the court established under subsection
				(b) or a judge of that court, or the Supreme Court of the United States or a
				justice of that court, may, in accordance with the rules of their respective
				courts, enter a stay of an order or an order modifying an order of the court
				established under subsection (a) or the court established under subsection (b)
				entered under any title of this Act, while the court established under
				subsection (a) conducts a rehearing, while an appeal is pending to the court
				established under subsection (b), or while a petition of certiorari is pending
				in the Supreme Court of the United States, or during the pendency of any review
				by that court.
								(2)The authority described
				in paragraph (1) shall apply to an order entered under any provision of this
				Act.
								.
					110.Review of previous
			 actions
				(a)DefinitionsIn
			 this section—
					(1)the term element of
			 the intelligence community means an element of the intelligence
			 community specified in or designated under section 3(4) of the National
			 Security Act of 1947 (50 U.S.C. 401a(4)); and
					(2)the term Terrorist
			 Surveillance Program means the intelligence program publicly confirmed
			 by the President in a radio address on December 17, 2005, and any previous,
			 subsequent or related, versions or elements of that program.
					(b)AuditNot
			 later than 180 days after the date of the enactment of this Act, the Inspectors
			 General of the Department of Justice and relevant elements of the intelligence
			 community shall work in conjunction to complete a comprehensive audit of the
			 Terrorist Surveillance Program and any closely related intelligence activities,
			 which shall include acquiring all documents relevant to such programs,
			 including memoranda concerning the legal authority of a program, authorizations
			 of a program, certifications to telecommunications carriers, and court
			 orders.
				(c)Report—
					(1)In
			 generalNot later than 30 days after the completion of the audit
			 under subsection (b), the Inspectors General shall submit to the Permanent
			 Select Committee on Intelligence and the Committee on the Judiciary of the
			 House of Representatives and the Select Committee on Intelligence and the
			 Committee on the Judiciary of the Senate a joint report containing the results
			 of that audit, including all documents acquired pursuant to the conduct of that
			 audit.
					(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
					(d)Expedited security
			 clearanceThe Director of National Intelligence shall ensure that
			 the process for the investigation and adjudication of an application by an
			 Inspector General or any appropriate staff of an Inspector General for a
			 security clearance necessary for the conduct of the audit under subsection (b)
			 is conducted as expeditiously as possible.
				(e)Additional legal and
			 other personnel for the Inspectors GeneralThe Inspectors General of the Department of
			 Justice and of the relevant elements of the intelligence community are
			 authorized such additional legal and other personnel as may be necessary to
			 carry out the prompt and timely preparation of the audit and report required
			 under this section. Personnel authorized by this subsection shall perform such
			 duties relating to the audit as the relevant Inspector General shall direct.
			 The personnel authorized by this subsection are in addition to any other
			 personnel authorized by law.
				111.Technical and
			 conforming amendmentsSection
			 103(e) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(e))
			 is amended—
				(1)in paragraph (1), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 702; and
				(2)in paragraph (2), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 702.
				
	
		November 16, 2007
		Reported with an amendment
	
